Citation Nr: 1419337	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  The Veteran testified at a February 2012 Board hearing before the undersigned acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  A waiver has been received from the Veteran's representative as to newly obtained evidence in VBMS.  


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability that is etiologically related to military service. 


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in February 2009, which notified the Veteran of how to substantiate his claim for service connection.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  These matters were also addressed during the February 2012 Board hearing.  Therefore, the Board finds that VA has fulfilled its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded a VA audiological examination in June 2010.  The Veteran contends that this examination is inadequate because the examiner had problems with the equipment and was consistently asking for assistance on operation procedure to administer the test, calling into question the accuracy of the results.  See August 2010 Form 9 Appeal.  However, there is no indication in the report to show that the results are unreliable or inaccurate, and the examiner specifically noted that there is no indication of unreliable test responses.  Notably, the examiner is a state-licensed audiologist with medical expertise and training in audiological testing.  Further, the examiner conducted a thorough examination and provided sufficient audiological results such that the Board can render an informed decision.  Therefore, the Board finds that the June 2010 VA audiological examination in conjunction with the other medical and lay evidence of record is adequate for purposes of determining entitlement to service connection.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, certain chronic diseases, including sensorineural hearing loss (as an organic neurological disease), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The Veteran contends that he has a bilateral hearing loss disability related to military service.  See e.g., January 2009 claim.  The Veteran reported that he was a fireman in an engineering division during service.  He states that he ran the power plant and was exposed to very loud noise from the engines powering the station six days per week.  See February 2012 Board hearing.  The Veteran did not often wear hearing protection when working around those engines.  The Veteran stated that after discharge from service, "it took a while before [he] realized that [he] was having a hearing problem."  Id.  The Veteran denied noise exposure after service.  The Veteran stated that he started to notice his hearing loss around 1985.  However, he believes that he had hearing loss upon discharge from service because his family told him that he could not hear and he had to constantly ask people to repeat themselves.  Id.

The service treatment records show normal hearing based on whisper tests performed on entry and separation from service.  

VA treatment records show that in March 1997, it is noted that the Veteran has no hearing problems.  

On VA examination prior to the appeal period in December 1999, the audiological results showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
10
10
15
20

The Maryland CNC test results showed 96 percent for both the right and left ears.  The Veteran was diagnosed with normal hearing bilaterally.  

On VA examination in June 2010, the Veteran complained of difficulty in understanding the spoken voice in all listening environments.  The Veteran reported that he was first aware of his hearing loss in approximately 1985.  The audiological results showed the following puretone thresholds in decibels:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
20
20
35
LEFT
5
15
15
25
30

The Maryland CNC test results showed 94 percent for the right ear and 90 percent for the left ear.  The Veteran was diagnosed with normal hearing in the right ear and mild sensorineural hearing loss in the left ear.  The examiner opined that "it is less likely than not that this Veteran incurred a hearing loss from exposure to noise in military service."  The examiner explained that the air-conduction thresholds shown are characteristic of persbycusis for a 62-year-old male.  Further, the Veteran stated that he was first aware of his hearing loss in about 1985, fourteen years after discharge.    

A January 2012 VA treatment record reflects the use of bilateral hearing aids and indicates that further testing was done showing bilateral mild sloping to severe sensorineural hearing loss at 4000 through 8000 Hertz.  It is not clear whether, for the right ear, this testing would be sufficient to establish a disability under section 3.385.

Even if the Board were to assume a current bilateral hearing loss disability, as well as significant noise exposure in service, service connection could not be established without a showing of a causal nexus with service.  As discussed above, the Board finds that the June 2010 examiner's opinion is of significant probative value in determining whether there is a relationship between the Veteran's current left ear sensorineural hearing loss disability and his military service.  The June 2010 examiner determined that the Veteran's hearing loss is not related to noise exposure in service and explained that the Veteran's hearing loss is characteristic of presbycusis for a 62-year-old male.  The examiner also noted that the Veteran stated that he was first aware of his hearing loss in about 1985, which was fourteen years after discharge.    

Further, there is no lay or medical evidence that indicates the Veteran complained of or was treated for hearing loss until over a decade after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board notes that on VA examination in December 1999, the Veteran was diagnosed with normal hearing bilaterally.  

The Board has fully considered the Veteran's lay contentions.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his hearing loss symptoms such as difficulty with hearing conversations.  However, the diagnosis of a hearing loss disability, as defined under section 3.385, and a determination as to etiology of a hearing loss disability are medical matters beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, testing for whether the Veteran's hearing loss is a disability for VA purposes and determining whether a hearing loss disability is etiologically related to noise exposure in service require specialized medical training.  Therefore, the Veteran is not competent to provide an opinion as to the diagnosis of a hearing loss disability or as to the etiology of a hearing loss disability.

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by the licensed audiologists are of significant probative value, as they performed audiological examinations, provided thorough clinical data, and provided medical opinions that were based on a review of the medical history and lay statements.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Specifically, the June 2010 VA examination is of very high probative value because the examiner provided an opinion regarding service connection that is supported by an adequate rationale and reflects his medical knowledge and reliance on the Veteran's lay statements.  Thus, the Veteran's lay opinion that he currently has a bilateral hearing loss disability related to military service is outweighed by the medical findings.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Therefore, the claim is denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


